United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
ALICIA BELFREY-FARLEY §
v. CIVIL ACTION NO. 3:19-CV-1305-S-BT
MARGO R. PALMER :

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case [ECF No. 41]. No objections were filed. The District Court reviewed the proposed
findings, conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS
the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED July 6, 2021.

 

 

UNITED STATES DISTRICT JUDGE

 

 
